Citation Nr: 0210401	
Decision Date: 08/23/02    Archive Date: 08/29/02

DOCKET NO.  01-03 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee




THE ISSUE

Entitlement to increased apportionment of the veteran's 
compensation benefits for the time entitled.




ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel



INTRODUCTION

The veteran had active service from January 1968 to November 
1972.  The appellant is the veteran's former spouse.

This appeal arises from a special apportionment decision from 
the Department of Veterans Affairs (VA) Winston-Salem, North 
Carolina Regional Office (RO).  

This issue was remanded in September 2001, pursuant to 
Manlincon v. West, 12 Vet. App. 238 (1999).  It has been 
returned to the Board.

During the course of this appeal, the veteran has relocated 
to Tennessee, and this claim is now being handled by the 
Nashville, Tennessee RO.   


FINDINGS OF FACT

1.  The RO notified the appellant of a Special Apportionment 
Decision dated in August 2000 by letter on August 25, 2002.  
She was given notice of the amount to be paid, and the period 
as she was not entitled after she and the veteran were 
divorced.

2.  The appellant's Notice of Disagreement with respect to 
the August 2000 decision was received in September 2000.  In 
part it was indicated that she needed an increase in the 
amount of the apportionment.

3.  The issue of entitlement of the appellant to continued 
apportionment of the veteran's compensation benefits was 
decided by Board decision of September 13, 2001.  In that 
decision it was indicated that a statement of the case on the 
issue of increased apportionment for the time entitled was 
needed, and that a substantive appeal would have to be filed 
for the Board to have jurisdiction of that issue.

4.  A Statement of the Case which included the issue of 
entitlement to increased apportionment of the veteran's 
compensation benefits for the time entitled and included a 
recitation of the appellant's procedural rights was prepared 
and sent to the appellant's address of record on January 30, 
2002.  She was informed that the substantive appeal had to be 
received by March 30, 2002.

5.  The appellant did not file a substantive appeal within 
the applicable time period or request for an extension of the 
time for filing a substantive appeal to the issue of 
entitlement to increased apportionment of the veteran's 
compensation benefits for the time entitled.


CONCLUSION OF LAW

The appellant did not timely perfect an appeal to the August 
2000 Special Apportionment Decision regarding the issue of 
entitlement to increased apportionment of the veteran's 
compensation benefits for the time entitled and the Board has 
no jurisdiction to consider this claim.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.302, 
20.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is noted that while this appeal was pending, there was a 
significant change in the law.  In November 2000, the 
Veterans Claims Assistance Act of 2000 became law.  The new 
law and final regulations promulgated provide for VA to 
provide notice and assist in development.  This law is cited 
only to the extent that it may apply to the issue under 
consideration.  However, there is no indication that there is 
additional information on file that would lead to a different 
outcome in this case.  All pertinent notice has been provided 
in the documents sent to the veteran and appellant.  See 
38 U.S.C.A. § 5103A (West Supp. 2002); 66 Fed. Reg. 45,620-32 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326).  The essential point is that all 
pertinent evidence has been obtained for consideration.

Under the pertinent statutes and regulations, "[a]ppellate 
review will be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished as prescribed in this section."  38 
U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 20.200 (2001).  
Ordinarily, the notice of disagreement must be filed within 
one year from the date of mailing of the notice of the result 
of the initial review or determination.  38 U.S.C.A. § 
7105(b)(1) (West 1991); 38 C.F.R. § 20.302(a) (2001).

Thereafter, a statement of the case is to be prepared unless 
the benefit being sought is granted in full.  38 U.S.C.A. § 
7105(d)(1) (West 1991).  A claimant must file the substantive 
appeal within 60 days from the date the statement of the case 
is mailed or within the remainder of the one-year time period 
from the date of mailing of notice of the initial 
determination being appealed, whichever ends later.  38 
U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.302(b) 
(2001).  

It is noted that, 

An extension of the 60 day-period for 
filing a Substantive Appeal, or the 60-
day period for responding to a 
Supplemental Statement of the Case when 
such a response is required, may be 
granted for good cause.  A request for 
such an extension must be in writing and 
must be made prior to expiration of the 
time limit for filing the Substantive 
Appeal or the response to the 
Supplemental Statement of the Case.  The 
request for extension must be filed with 
the Department of Veterans Affairs office 
from which the claimant received notice 
of the determination being appealed, 
unless notice has been received that the 
applicable records have been transferred 
to another Department of Veterans Affairs 
office.  A denial of a request for 
extension may be appealed to the Board.

38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.303 (2001).  

In determining the computation of the time limit for filing a 
substantive appeal, the following regulation applies:

20.305 Rule 305. Computation of time 
limit for filing.

(a) Acceptance of postmark date.  When 
these Rules require that any written 
document be filed within a specified 
period of time, a response postmarked 
prior to expiration of the applicable 
time limit will be accepted as having 
been timely filed.  In the event that the 
postmark is not of record, the postmark 
date will be presumed to be five days 
prior to the date of receipt of the 
document by the Department of Veterans 
Affairs. In calculating this 5-day 
period, Saturdays, Sundays and legal 
holidays will be excluded.
(b) Computation of time limit.  In 
computing the time limit for filing a 
written document, the first day of the 
specified period will be excluded and the 
last day included.  Where the time limit 
would expire on a Saturday, Sunday, or 
legal holiday, the next succeeding 
workday will be included in the 
computation.

(Authority: 38 U.S.C. 7105)

38 C.F.R. § 20.305 (2001).

VA regulations require that this substantive appeal consist 
of either a VA Form 1-9 or correspondence containing the 
necessary information.  38 C.F.R. § 20.202 (2001).  If the 
claimant fails to file a substantive appeal in a timely 
manner, and fails to timely request an extension of time, the 
claimant is statutorily barred from appealing the RO 
decision.  Roy v. Brown, 5 Vet. App. 554 (1993).  See also YT 
v. Brown, 9 Vet. App. 195 (1996).

In this case, the RO notified the appellant of the August 
2000 Special Apportionment Decision that granted an 
apportionment of the veteran's compensation benefits for a 
period of time prior to the divorce of the veteran and 
appellant by means of a letter dated on August 25, 2000.  In 
September 2000, the appellant filed a Notice of Disagreement 
with the amount of the apportionment granted.

As noted above, by decision of September 2001, the Board 
denied continued entitlement to an apportionment of the 
veteran's compensation as the parties were divorced.  In an 
attached remand, the Board noted that a notice of 
disagreement had been submitted as to the instant issue.  
This was in view of the holding of the Manlincon case, cited 
above.  In that remand, the Board noted that a Statement of 
the Case (SOC) had to be issued, and that to perfect the 
appeal, a timely substantive appeal had to be forwarded to 
the RO.  

On January 30, 2002, the RO sent a Statement of the Case on 
this issue to the appellant.  In the cover letter attached to 
the SOC, the appellant was informed that she had until March 
20, 2002 to submit a substantive appeal.

The Notice of Disagreement was postmarked within the one-year 
period in which a Notice of Disagreement may be filed and, 
therefore, it was timely.  38 C.F.R. § 20.305.  Thereafter, 
the appellant was required to file a timely substantive 
appeal within 60 days from the issuance of the statement of 
the case or within any remainder of the one-year time period 
from the date of mailing of notice of the initial rating 
action being appealed, whichever ends later, pursuant to 
38 C.F.R. § 20.302(b).

The Notice of Disagreement and Substantive Appeal must be 
filed with the Department of Veterans Affairs office from 
which the claimant received notice of the determination being 
appealed unless notice has been received that the applicable 
Department of Veterans Affairs records have been transferred 
to another Department of Veterans Affairs office.  In that 
case, the Notice of Disagreement or Substantive Appeal must 
be filed with the Department of Veterans Affairs office which 
has assumed jurisdiction over the applicable records.  
38 U.S.C.A. § 7105 (b)(1) (West 1991); 38 C.F.R. § 20.300 
(2001).

Received at the Board on June 27, 2002 was a statement from 
the appellant indicating that she was currently in need of 
financial assistance.  This letter was dated June 20, 2002.  
This may not be considered as a timely filed substantive 
appeal, inasmuch as it was not filed within the applicable 
time limits and was not filed with the RO.  Id.

In computing the time limit for filing a written document, 
the first day of the specified period will be excluded and 
the last day included.  Thus, it is seen that the appellant 
did not file a timely substantive appeal from either the 
August 25, 2000 notification of the Special Apportionment 
Decision or the January 30, 2002 Statement of the Case, even 
considering the permissible five day period prior to the date 
of receipt of the substantive appeal. 

The record does not reflect the submission of a timely 
request from the appellant for an extension of time, in 
accordance with 38 C.F.R. § 20.303, within which to submit a 
substantive appeal.  In the absence of receipt of a timely 
substantive appeal pertaining to the RO's August 2000 Special 
Apportionment Decision, the Board is without jurisdiction to 
entertain an appeal of said decision.  See Roy v. Brown.  
Accordingly, the claim concerning entitlement to an increased 
apportionment of the veteran's compensation benefits for the 
time entitled based on the Special Apportionment Decision of 
August 2000 is dismissed, as the Board has no jurisdiction.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.


ORDER

The appellant having failed to perfect an appeal to the 
Special Apportionment Decision of August 2000, the claim for 
entitlement to increased apportionment of the veteran's 
compensation benefits for the time entitled is dismissed.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

